     2:20-cv-03567-BHH      Date Filed 08/17/21     Entry Number 49    Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

                                                )         C/A No. 2:20-3567-BHH
  Mohammad Nathaniel Wilson,                    )
                                                )
                                     Plaintiff, )
                                                )
                      vs.                       )         ORDER AND OPINION
                                                )
  Berkeley County, City of Hanahan Police       )
  Department,                                   )
                                                )
                                 Defendants.

      This matter is before the Court for review of the Report and Recommendation

(“Report”) of United States Magistrate Judge Mary Gordon Baker, made in accordance

with 28 U.S.C. § 636(b) and Local Rule 73.02 for the District of South Carolina. On July

13, 2021, Magistrate Judge Baker issued a Report recommending that Defendants’

Motion to Dismiss, or in the Alternative, Motion for Summary Judgment, be granted as to

Plaintiff’s federal claims, and that Plaintiff’s state law claims be remanded to Berkeley

County. (ECF No. 40.)

      The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with this Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1). The Court may

also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. The Court is charged with making a de novo determination of those

portions of the Report to which specific objections are made.

      Plaintiff filed an untitled document, which was entered as an objection to the

Magistrate Judge’s Report, and which the Court has carefully reviewed. (ECF No. 48.)

                                           1
     2:20-cv-03567-BHH        Date Filed 08/17/21     Entry Number 49       Page 2 of 2



Objections to the Report must be specific. Failure to file specific objections constitutes a

waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. United States v. Schronce, 727 F.2d

91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report, this Court

is not required to give any explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the Court finds that Plaintiff’s “objections” are non-specific, unrelated

to the dispositive portions of the Report, or merely restate his claims. Plaintiff’s objections

provide no basis for this Court to deviate from the Magistrate Judge’s recommended

disposition. Therefore, after a thorough review of the Report, the record, and the

applicable law, the Court finds that Plaintiff’s objections are without merit.

       For the reasons set forth above, the Court agrees with the Magistrate Judge that

Defendants are entitled to summary judgment. Plaintiff’s objections are overruled and the

Report is adopted and incorporated herein by reference.

       It is therefore ordered that Defendant’s motion for summary judgment (ECF No.

29) as to Plaintiff’s federal claims is GRANTED. It is further ordered that Plaintiff’s state

law claims be remanded to the Berkeley County Court of Common Pleas.

       IT IS SO ORDERED.
                                    /s/Bruce Howe Hendricks
                                           United States District Judge

August 17, 2021
Greenville, South Carolina

                                             *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.

                                              2
